t c memo united_states tax_court patricia r carpentier petitioner v commissioner of internal revenue respondent docket no filed date douglas d potratz for petitioner timothy f salel for respondent memorandum opinion gerber judge respondent moved for the dismissal of this case for lack of petitioner’s prosecution respondent also moved that a penalty be awarded to the united_states under section - - in this protracted case that has extended over a 5-year period petitioner has done little to address the underlying merits of respondent’s determination on date respondent issued two notices of deficiency determining federal_income_tax deficiencies and additions to tax for failure_to_file returns and failure to pay estimated_taxes for petitioner’s through tax years as follows income_tax additions to tax_year deficiencies sec_6651 a sec_6654 dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number in great part respondent relied on forms reflecting proceeds from stock transactions and dividend and interest_income that were ostensibly attributable to petitioner petitioner alleged error claiming in essence that the proceeds reflected on the forms did not result in income taxable to her without petitioner’s cooperation respondent has been able to obtain information that supports petitioner’s allegation that she was not obligated to report the proceeds from stock transactions reflected on forms in the course of unless otherwise indicated all section references are to the internal_revenue_code as amended and in effect for the taxable periods under consideration and all rule references are to the tax_court rules_of_practice and procedure respondent’s efforts to develop this case for trial however respondent discovered that petitioner had unreported rental income that rental income together with income from interest and dividends that respondent had determined in the above- referenced notices of deficiency results in the following reduced deficiencies and additions to tax which respondent requests we decide are due from petitioner if we grant respondent’s motion to dismiss for lack of prosecution income_tax additions to tax_year deficiencies sec_6651 a sec_6654 dollar_figure dollar_figure sdollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure during the more than years this case has been pending petitioner who did not file returns for the periods in question did very little to show that she was not required to report the proceeds from stock transactions reflected on the forms in addition petitioner did nothing with respect to respondent’s determination of interest dividend and rental income instead petitioner has mounted attacks on respondent’s and the court’s authority for the purposes of diversion and delay after respondent was able to develop information regarding the form_1099 items causing a reduction in the income_tax deficiencies petitioner continued to attack the authority integrity and q4e- actions of respondent and the court finally when required by the court to address respondent’s motion to dismiss petitioner agreed that the court could enter a decision for the reduced income_tax deficiencies asserted by respondent petitioner however did not agree to the additions to tax in addition petitioner contends that a penalty should not be awarded under sec_6673 respondent’s motions will be granted background the following chronology of some of the significant events’ is intended to show the protracted nature of this proceeding and petitioner’s attempts to delay in a petition filed on date petitioner alleged respondent’s determination was in error because of erroneous income from a stock brokerage firm petitioner made detailed allegations concerning her former attorney who was also attorney for her bank and stock brokerage firm and others who according to petitioner’s contentions intended to defraud her by means of some type of conspiracy petitioner inherited stock holdings that she alleged were sold without her knowledge or financial benefit and she further alleged that forms were the chronology set forth in the opinion represents a very small portion of the filings and proceedings set forth ina seven-page docket sheet maintained by the court - improperly issued to her petitioner also alleged that these same individuals caused or advised her not to file returns in the expectation that she would die before the truth came out about the conspiracy to defraud her respondent in his answer generally denied petitioner’s allegations during the pendency of this case petitioner changed attorneys several times and on several occasions requested that the location for trial be changed the court attempted to accommodate petitioner’s needs and this case was set for trial on various dates and locations including date in washington d c date in los angeles date in portland oregon date in portland oregon and date in portland oregon although petitioner sought to continue her case on several occasions she did not address the underlying merits of respondent’s determination instead respondent was forced to resort to the court’s rules to promote pre-trial development by means of admissions under rule and enforced stipulation of facts under rule f in each instance petitioner did not respond to respondent’s requests for admissions or stipulation and or the court’s orders to comply throughout the history of this case petitioner failed to cooperate and or to communicate with respondent and provide any information instead petitioner generally accused respondent -- - of abuses negligence and irs failure to cooperate as to review of erroneous payor 1099's but petitioner did not take steps to either prepare for trial or to develop facts addressing the merits of the controversy before this court instead and in an attempt to circumvent the court’s jurisdiction petitioner used collateral approaches including the seeking of congressional assistance and the assistance of the taxpayer_advocate petitioner also sought the recusal of one of the trial judges alleging a conflict of interest bias and prejudice and special interest essentially because the trial judge was appointed by president william jefferson clinton and for numerous other related allegations due to petitioner’s failure to cooperate and or failure to follow this court’s rules and procedures respondent on date moved for summary_judgment based on facts that were deemed admitted under the court’s rules petitioner responded after several extensions in an date order the court explained that even though the case had an extended history petitioner had not produced any probative evidence regarding the underlying issues it was further explained that petitioner’s sole approach was to attack respondent’s counsel and the court the court in the date order advised petitioner that the court is considering imposing a penalty under section - a petitioner’s response to respondent’s summary_judgment motion was to collaterally attack respondent and the court and to allege that petitioner was not being afforded constitutional due process and or equal protection under the laws in a memorandum opinion t c memo the court granted partial summary_judgment for respondent the effect of the court’s opinion was to preclude petitioner from contesting the matters set forth in respondent’s second request for admissions and respondent’s amendment to answer the admissions and the amended answer concerned petitioner’s dividend interest and rental income the opinion also held that respondent is not entitled to full summary_judgment insofar as material issues of fact remain in dispute with respect to petitioner’s entitlement to various deductions for the years in issue carpentier v commissioner tcmemo_2000_258 the case was then set on the portland oregon trial session beginning on date on date petitioner moved for reconsideration of the above-referenced holding petitioner’s reasons for reconsideration generally concerned petitioner’s and her counsel’s failure and or inability to obtain records and their belief that the court had a bias and it is noted that because of the changes of the trial cities and continuances at least three different judges have been involved in petitioner’s case --- - prejudice towards petitioner and her counsel petitioner’s motion for reconsideration was denied thereafter respondent on date filed a motion to dismiss on the ground that petitioner had failed to prosecute her case one of the alleged reasons relied upon by respondent for seeking dismissal was that notwithstanding the many efforts by respondent to secure cooperation from petitioner and or her counsel petitioner has failed and refused in every respect to cooperate to move this case toward resolution on date petitioner moved for a fourth change_of the place of trial from portland oregon to san diego california respondent objected to petitioner’s motion and the matter was set for hearing after a telephone conference in which petitioner’s counsel agreed to pursue the underlying merits of respondent’s determination the court ina date order continued the case from the date portland oregon trial session and granted petitioner’s motion to change the place of trial to san diego california on date petitioner moved to stay proceedings and her motion was denied essentially petitioner alleged that the proceeding should be stayed until petitioner concludes her in our memorandum opinion carpentier v commissioner tcmemo_2000_258 the court held that the matters deemed admitted under rule sec_37 and sec_90 established the nature and amounts of items of income that petitioner failed to report and her liabilities for the additions to tax determined in the notice_of_deficiency --- - attempt to cause the removal of tax_court judges by the president of the united_states in an date order petitioner was given until date to respond or object to respondent’s supplemental motion to dismiss and motion for damages under sec_6673 both filed on date petitioner sought and was granted an extension to date on which date her response was filed petitioner’s july 11th response advised that she is no longer seeking through the office of the president of the united_states to have tax_court judges removed petitioner now advises that she would agree to the reduced amounts of income_tax deficiencies sought by respondent petitioner however without providing any evidence or reasonable_cause for relief does not agree that she is liable for the reduced additions to tax sought by respondent for petitioner’s failure_to_file returns and or pay estimated_tax for the taxable years and finally petitioner contends that no penalty should be awarded under sec_6673 because the delay in this case was caused by respondent in particular petitioner contends that it was respondent’s refusal to correct the erroneous forms that caused the delay in light of the record in this case we find petitioner’s contentions to be disingenuous petitioner generally failed to it is unclear whether petitioner was seeking to remove all the judges of this court or only those who were assigned to or acted on petitioner’s case -- - cooperate and to address the merits of respondent’s determination throughout the pendency of this proceeding at each step of the litigation process petitioner’s response to respondent’s or the court’s attempts to address the merits was to make collateral attacks on the court’s and respondent’s authority petitioner alleged various conspiracies to defraud her but she did not advance evidence showing respondent’s determination was in error when respondent was finally able to obtain information about the forms mostly from third-party sources adjustments were made reducing the deficiency determination the reduced income_tax deficiencies agreed to by petitioner are attributable to unreported income from rental properties and unreported income from interest and dividends discussion a respondent’ s motion to dismiss under rule b the court may dismiss a case and enter a decision where a taxpayer fails properly to prosecute or to comply with the court’s rules we have concluded that in deciding whether to dismiss we balance rival consideration s involving the policy in favor of having cases heard on their merits with the policy in favor of avoiding harassment to the defending party arising from unjustifiable delay 67_tc_931 affd 565_f2d_954 5th cir citations omitted in that regard petitioner has been given every opportunity to litigate the merits of respondent’s determination which was issued on date this case at petitioner’s request has been moved to several different trial cities and placed on numerous trial sessions only to have petitioner seek a continuance in all that time petitioner has done little to develop the case or resolve the issues underlying the income_tax deficiencies at this point petitioner no longer objects to the entry of a decision for the reduced income_tax liabilities proposed by respondent petitioner however does not agree to the additions to tax and penalties but has not shown reasonable_cause as to why she should not be held liable for failure_to_file returns and or to pay estimated_tax as indicated in footnote of this opinion we have already held that petitioner is liable for the additions to tax accordingly respondent’s motion to dismiss filed on date and respondent’s supplemental motion to dismiss filed on date will be granted and a decision for the reduced amounts of income_tax deficiencies and additions to tax under sec_6651 and will be entered against petitioner b respondent’s motion for damages under sec_6673 under sec_6673 a taxpayer may be required to pay the united_states a penalty not in excess of dollar_figure whenever it appears to the court that among other reasons the proceedings have been instituted or maintained primarily for delay see 898_f2d_455 5th cir affg tcmemo_1989_56 765_f2d_939 9th cir as already described petitioner has done little during the more than years this case has been pending to address the merits of her income_tax_liability instead petitioner has delayed the proceedings at each step of the way with spurious attacks on the authority and or integrity of respondent’s personnel and the several judges who have been involved in this case throughout the proceedings petitioner and her counsel have refused and or failed to comply with respondent’s requests and this court’s rules in connection with the exchange and stipulation of documents and evidence several motions were filed and addressed under rule f in an attempt to cause petitioner’s compliance with the court’s rules in an date order the court explained that even though this case had an extended history petitioner had not produced any probative evidence regarding the underlying issues it was further explained that petitioner’s sole approach was to attack respondent’s counsel and the court the court in the date order advised petitioner that the court is considering imposing a penalty under sec_6673 in spite of the court’s warning petitioner continued her collateral attack and failed to address the underlying issues petitioner’s incorrigible approach continued throughout the proceeding even though she was given numerous opportunities to comply in the form of continuances additional time and the vacating of an order deeming facts to be established under rule f in each instance petitioner did not use the additional time to address the underlying issues in her case under these circumstances we hold the petitioner has maintained this proceeding primarily for delay we therefore award a penalty to the united_states in the amount of dollar_figure under sec_6673 to reflect the foregoing an appropriate order and decision will be entered
